Citation Nr: 0845057	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel  


INTRODUCTION

The veteran had active service from September 1969 to April 
1971.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In relevant part, the veteran claims that nonservice-
connected psychiatric disorders cause him to be unemployable.  
In particular, he contends in his notice of disagreement and 
substantive appeal that a sleep disorder secondary to his 
psychiatric disorders contributes to his unemployability.  

The record contains VA treatment records reflecting diagnoses 
of PTSD, bipolar disorder, antisocial personality disorder, 
and drug and alcohol dependence.  These records document the 
veteran's complaints of sleep problems.  

The record indicates, however, that the veteran was scheduled 
in late 2005 for a VA compensation psychiatric examination, 
which was later canceled by the RO.  As such, the record 
contains no VA compensation examination report detailing the 
nature of the veteran's psychiatric disorders, and commenting 
on whether the disorders cause the veteran to be 
unemployable.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2008).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and determine whether he is currently 
employed, and if so, determine the 
nature of his current employment, to 
include his income.  

2.  The RO should then schedule the 
veteran for a VA examination to 
determine the impact of nonservice-
connected psychiatric disabilities on 
his ability to secure and maintain 
gainful employment.  The claims folder 
must be provided to the examiner prior 
to the examination.  The examiner is 
requested to provide a definite opinion 
as to whether the veteran's psychiatric 
disabilities render him unable to 
secure or follow substantially gainful 
employment.  The opinion should take 
into account the veteran's employment 
history and his educational and 
vocational attainment.  If the veteran 
is found to be unemployable, the 
examiner should comment on whether it 
is reasonably certain that such level 
of disability will continue throughout 
the veteran's life.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




